DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-5 and 12) in the reply filed on 1/19/21 is acknowledged.
The restriction is withdrawn in view of the amendment to claims 6-12 and 27 and new claim 28.  All claims will be examined with claim 1.

The report on patentability of the IPEA or ISA has been considered by the examiner. 
Claim Objections
Claims 6-9 are objected to because of the following informalities:  The limitation ‘each Nu from 1 to 22 and 5’ to 3’ is (SEQ ID NO: 1):’ appears to be improper because the limitation does not indicate if SEQ ID NO: 1 is an example of the sequence or if the table after the : is the sequence.  If the claims are limited to SEQ ID NO: 1 then each Nu is SEQ ID NO: 1 and it appears that the specification indicates that each Nu in SEQ ID NO: 1.  In addition, SEQ ID NO: 1 has defined nucleotides for each nucleotide in the sequence, however, positions 4, 9, 18, 21 in claims 6-9 indicate that these nucleotides are X and not a defined nucleotide (thymidine) as set forth in SEQ ID NO: 1.  X could be uracil.
Also, claims 6, 8, 10, and 11 disclose peptide sequences that are not identified by a SEQ ID NO.

Specification
The disclosure is objected to because of the following informalities:
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 (a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reason(s). Applicant’s attention is directed to the final rule making notice published at 55 FR 18230 (May 1, 1990), and 1114 OG29 (May 15, 1990). If the effective filing date is on or after July 1, 1998, see the final rulemaking notice published at 63 FR 29620 (June 1, 1998) and 1211 OG 82 (June 23, 1998).  The specification at page 7 (Formula (IV)), 8 (Formula (IVA)), page 20 (chemical formulas), page 39 (MCE), page 48 (formula II), pages 50-54 (formulas (IIA), (III), (IMA), (IV), and (IVA), 109 (PPMO#1), discloses nucleotide sequences of at least 10 nucleotides, and/or peptide sequences of at least 4 amino acids, that are not identified by a SEQ ID NO.  If these sequences are listed in the current Sequence Listing, then the specification should be amended to include the appropriate SEQ ID NO in each of the passages referred to above. In the case of conjugates of a morpholino oligomer and a peptide, the appropriate SEQ ID NO for the base sequence of the morpholino oligomer should be placed in proximity to that portion of the conjugate, and the SEQ ID NO for the peptide should be placed in proximity to that portion of the conjugate.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 1-7, 9, 10, 12 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (US 2014/0315862) taken with Hanson (US 20120289457).
Kaye teaches a PMO antisense oligonucleotide that targets exon 45 of human dystrophin, wherein the sequence is of SEQ ID NO: 2 (which is 100% identical to SEQ ID NO: 1).  See Table 3.  Kaye teaches a well-known exon skipping PMO (Eteplirsen).  See paragraph 63.  Eteplirsen improved DMD patients when measured by the 6-minute Walk test (paragraphs 254-255).  The structure of this PMO would meet the structural 
However, at the time of the effective filing date, the cell penetrating peptide recited in the instant claims was known in the prior art to assist in delivery of PMO to a cell line or a cell in a subject.  Hanson taught peptide oligonucleotide conjugates comprising a 5’-terminal triethylene glycol moiety and a 3’-terminal arginine rich peptide having a C-terminal glycine residue followed by 5-8 arginine residues and a N-terminal acetate moiety (pages 76-77).  Hanson taught how to attach such peptides to such oligonucleotides (page 76).  The reaction conditions (presence of HATU and diisopropylethylamine) would allow amide bond formation between the C-terminal glycine and the morpholino terminal amine (corresponding to an oligonucleotide 3’-end) to arrive at the 3’-structure shown in instant claim 1.  The oligonucleotide conjugates exemplified by Hanson were designed to induce skipping of dystrophin exon 23 in the MDX mouse model of muscular dystrophy.  See Example 30, pages 76-77.  In in vivo exon skipping experiments comparing the conjugates, the hexaarginine (R6) conjugate provided the most efficient skipping of all of the conjugates in quadriceps muscle and diaphragm (see Figs. 5A and 5B and page 77).  It is also noted that Hanson discloses the base sequence of instant SEQ ID NO: 1 as an oligonucleotide suitable for conjugation (Table 1 at page 25 (SEQ ID NO: 26).  The morpholino oligomer can be made in a pharmaceutically acceptable salt thereof (page 54 and Table 2, B12).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kaye taken with Hanson, 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.







The applied reference (’735) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
‘862 taken with ‘457 make obvious making a pharmaceutical composition comprising the antisense oligomer conjugate and a pharmaceutically acceptable salt (e.g., HCL), but do not specifically teach that it is .6HCL.
However, at the time of the effective filing date, Erdos teaches making and using a pharmaceutical composition comprising a morpholino antisense oligomer having formula (I) targeting a human gene and a pharmaceutically acceptable salt of 0.6 HCL. See paragraphs 166 and 169 and claim 18.
prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘862 and ‘457 taken with Erdos, namely to make the pharmaceutical composition comprise .6 HCL to arrive at the claimed invention.  A person of ordinary skill in the art would have been motivated to use hydrochloride salt since it is known that HCL is a non-toxic salt and the prior art teaches using pharmaceutically acceptable hydrochloride salts (Kaye, page 22 and Erdos, claim 18) such that it would have been obvious to have used .6 HCL salts of the oligomer resulting from the combined references.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Nos. 9,228,187; US 9,758,783; US 10,287,586; and 10,781,450 (all related to each other and cited on an IDS) claim a morpholino antisense oligomer that targets a region of exon 45, H45A(-03+19), but do not appear to claim the antisense oligomer conjugate of formula (I) recited in instant claim 1.  SEQ ID NO: 63 taught in the issued patents is 100% identical to SEQ ID NO: 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	

	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635